Citation Nr: 0910061	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-24 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
August 1971 rating decision that denied service connection 
for diabetes mellitus.  

2.  Whether there was clear and unmistakable error in the 
November 2002 rating decision that assigned an effective date 
of July 9, 2001 for service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  


FINDINGS OF FACT

1.  The unappealed October 1971 rating decision, which denied 
service connection for diabetes mellitus, considered the 
correct evidence and law as it then existed, did not involve 
an error that would undebatably lead to a different result if 
such error were corrected, and was supported by the evidence 
then of record. 

2.  The unappealed November 2002 rating decision, which 
granted service connection for diabetes mellitus, type II, 
due to inservice exposure to herbicide agents, and assigned a 
20 percent disability evaluation, effective July 9, 2001, 
considered the correct evidence and law as it then existed, 
did not involve an error that would undebatably lead to a 
different result if such error were corrected, and was 
supported by the evidence then of record.  The effective date 
for the Veteran's diabetes mellitus, type II, was adjusted by 
a May 2003 rating decision to reflect an effective date of 
May 8, 2001, based upon a change in the law.




CONCLUSIONS OF LAW

1.  The October 1971 rating decision did not contain clear 
and unmistakable error (CUE).  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2008). 

2.  The November 2002 rating decision did not contain clear 
and unmistakable error (CUE).  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims 
(Court) has held that CUE claims are not conventional 
appeals, but requests for revisions of previous decisions.  
Therefore, the regulations pertinent to VA's duties to notify 
and to assist are not applicable to CUE claims.  See Livesay 
v. Principi, 15 Vet. App. 165, 178-79 (2001).   

The Veteran first filed a claim for entitlement to service 
connection for diabetes mellitus in August 1971.  Service 
connection was denied in an October 1971 rating decision, of 
which he was notified in November 1971.  The Veteran did not 
appeal and the decision became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104(a) (2008).  The Veteran 
submitted claims to reopen the issue of entitlement to 
service connection in March 1976 and March 1977.  Both claims 
were abandoned by the Veteran for failure to respond to April 
1976 and April 1977 duty to assist letters.  See 38 C.F.R. § 
3.158 (2002).  

In January 2002, the Veteran filed another claim to reopen 
the issue of entitlement to service connection for diabetes 
mellitus.  In a May 2002 rating decision, the RO again denied 
entitlement to service connection for diabetes mellitus.  The 
Veteran filed a timely notice of disagreement, and in 
September 2002, the RO sent the Veteran a statement of the 
case.  However, in a November 2002 rating decision, the RO 
granted service connection for diabetes mellitus, and 
assigned a 20 percent evaluation, effective July 9, 2001.  
The Veteran did not appeal the RO's November 2002 rating 
decision, and the decision became final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 3.104(a).  A rating decision dated in May 
2003, assigned an effective date of May 8, 2001, for 
service-connected diabetes mellitus, type II, based upon a 
change in the law. 

The Veteran now seeks to establish entitlement to service 
connection for diabetes mellitus from the date of his 
original August 1971 claim for service connection.  The RO 
assigned the current effective date based on the date that 
the law changed to include diabetes mellitus as a presumptive 
condition, because the Veteran filed his claim within one 
year of the liberalizing act of the law.  In order to 
establish entitlement to an earlier effective date based on 
the August 1971 claim, the Veteran must either demonstrate 
CUE in the October 1971 decision denying service connection 
or CUE in the November 2002 rating decision assigning an 
effective date of July 9, 2001.  See 38 C.F.R. § 3.400(b)(2) 
(2008); see also Rudd v. Nicholson, 20 Vet. App. 296 (2006).

RO decisions that are final and binding are accepted as 
correct in the absence of CUE.  38 C.F.R. § 3.105(a).  The 
question of whether CUE is present in a prior determination 
is analyzed under a three-pronged test.  First, it must be 
determined whether either the correct facts, as they were 
known at the time, were not before the adjudicator, that is, 
more than a simple disagreement as to how the facts were 
weighed and evaluated; or that the statutory or regulatory 
provisions existing at that time were incorrectly applied.  
Second, the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome.  Third, a determination that there was CUE must be 
based on the record and the law that existed at the time of 
the prior adjudication in question.  See Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of error.  CUE is the 
kind of error to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1992).  The mere misinterpretation of facts or 
failure to fulfill the duty to assist does not constitute 
CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also 
Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim 
requires that the veteran assert more than a disagreement as 
to how the facts were weighed or evaluated). 

Simply claiming CUE on the basis that the previous 
adjudication improperly weighed and evaluated the evidence 
can never satisfy the stringent definition of CUE.  Fugo, 6 
Vet. App. at 44; see also Russell, 3 Vet. App. 310.  
Similarly, the Court has rejected as being too broad general 
and unspecified allegations of error based on the failure to 
follow regulations, failure to give due process, failure to 
accord benefit of the doubt, failure of duty to assist, and 
any other general, non-specific claim of "error."  See 
Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably 
raise a CUE claim, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that if true would be CUE on its face, the claimant 
also must give persuasive reasons as to why the result of the 
prior determination would have been manifestly different but 
for the alleged error.  Id.  There is a presumption of 
validity to otherwise final decisions, and the presumption is 
even stronger where the decision is being collaterally 
attacked as in a CUE claim.  Id.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel, 6 Vet. App. at 245.  Evidence that was not of 
record at the time of the decision can not be used to 
determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 
233 (1993).

I.  CUE in October 1971 Rating Decision

The Veteran contends that there is CUE in the October 1971 
rating decision which denied entitlement to service 
connection for diabetes mellitus.  Specifically, he argues 
that he should have been granted service connection for 
diabetes mellitus with an effective date of August 24, 1971, 
the date of his initial claim for service connection, based 
on the November 2002 opinion of G. Kushner, M.D. that it was 
likely that the Veteran had diabetes mellitus in service.  
The Veteran also alleges that, at his discharge examination, 
he was told that he had high blood sugar.  During his 
December 2008 hearing before, the Board, the Veteran 
testified that he had inservice symptoms including weakness, 
dizziness, and not feeling well.  He noted that he underwent 
treatment, but that his doctors thought he had malaria.

The Board finds that the evidence does not show that the RO 
committed clear and unmistakable error in denying the 
Veteran's claim for entitlement to service connection for 
diabetes mellitus in October 1971.  First, the correct facts, 
as they were known at the time, were before VA.  The 
Veteran's service treatment records were negative for any 
complaints or findings of sugar in the urine or any other 
evidence of diabetes.  In addition, although the Veteran was 
issued eyeglasses for a refraction error, there was no 
evidence of diabetic retinopathy in service.  The Veteran's 
January 1970 separation examination was negative for any 
findings of elevated blood sugar or diabetes.  Private 
hospital treatment records from August 1971 reveal the 
Veteran's complaints of and treatment for blurry vision, 
polyuria, and polydyspnea.  The diagnosis was diabetes 
mellitus.

Second, VA applied the correct statutory and regulatory 
provisions existing at that time.  The RO noted that there 
was current evidence of a diagnosis of diabetes based on 
August 1971 private hospital treatment records, but denied 
the Veteran's claim because there was no evidence indicating 
that the Veteran's diabetes was related to service and no 
evidence that diabetes was diagnosed within one year of 
service discharge.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1971).

The Board acknowledges Dr. Kushner's November 2002 and July 
2006 opinions that the Veteran's diabetes mellitus likely 
began in service.  However, Dr. Kushner's opinions were not 
of record at the time of the RO's October 1971 rating 
decision, and thus cannot be considered in determining 
whether the RO's October 1971 rating decision contained CUE.  
See Damrel, 6 Vet. App. at 245.

As such, the Veteran has not alleged any specific error 
satisfying the criteria for CUE.  Id.  The October 1971 
rating decision was supported by the evidence and law then of 
record.  An administrative error at the time of the October 
1971 rating decision has not been shown that is undebatable 
and that if not made would have manifestly changed the 
result.  See Fugo, 6 Vet. App. at 44.  As such, clear and 
unmistakable error in the rating decision of October 1971 has 
not been established.   

II.  CUE in November 2002 Rating Decision

The Veteran also asserts that there is CUE in the November 
2002 rating decision which granted service connection for 
diabetes mellitus as secondary to herbicide exposure during 
military service in Vietnam, and awarded a 20 percent 
disability rating, effective July 9, 2001.  Specifically, the 
Veteran alleges that the RO erroneously failed to grant an 
effective date of August 24, 1971 for the grant of service 
connection for diabetes mellitus.  He contends that August 
24, 1971 is the proper effective date for his claim of 
service connection for diabetes mellitus because he filed his 
initial claim for service connection for diabetes on August 
24, 1971.  In addition, the Veteran argues that although the 
evidence shows that he was originally diagnosed with diabetes 
mellitus, type I, a November 2002 letter from his private 
doctor reveals that he should have been diagnosed with 
diabetes mellitus, type II, and that an earlier effective 
date of August 24, 1971 is warranted on this basis.

In the November 2002 rating decision, the RO granted service 
connection for diabetes mellitus based on inservice exposure 
to herbicide agents, and assigned a 20 percent evaluation, 
effective July 9, 2001.  The RO indicated that service 
connection was granted based on the presumption contained in 
38 C.F.R. § 3.309(e) which states that service connection for 
certain diseases, including diabetes mellitus, type II, is 
warranted if there is evidence that the Veteran was exposed 
to herbicide agents in service.  38 C.F.R. § 3.309(e) (2002); 
see also 38 U.S.C.A. § 1116 (West 2002) (a veteran who served 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service).  

Generally, the effective date for an award of service 
connection and disability compensation, based on an original 
claim, is the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise the 
effective date will be the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(b) (2002).

Retroactive effective dates are allowed, to a certain extent, 
in cases where service connection has been granted pursuant 
to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114(a) (2008).  In such cases, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue.  Id.  If a claim is received 
within one year of the effective date of the liberalizing 
law, and the claimant met all eligibility criteria for the 
liberalized benefit as of the effective date, benefits may be 
authorized from the effective date of the law or VA issue.  
38 C.F.R. § 3.114(a).

On May 8, 2001, VA published a final rule which amended 38 
C.F.R. § 3.309(e).  That rule established a rebuttable 
presumption that service connection for type II diabetes was 
associated with exposure to herbicides (e.g., Agent Orange).  
66 Fed. Reg. 23,166, 23,168-69 (May 8, 2001); see Pub. L. No. 
107-103, § 301(b), 115 Stat. 987, 988 (2001) (codified at 38 
U.S.C.A. § 1116(a)(2)(H)).  By the November 2002 rating 
decision, the RO granted service connection for the Veteran's 
type II diabetes mellitus pursuant to this liberalizing law 
and assigned an effective date of July 9, 2001, which, at the 
time, was the effective date assigned by VA for the 
liberalizing regulation.  See 66 Fed. Reg. 23,166 (May 8, 
2001).  In December 2002, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held that the 
proper effective date was May 8, 2001.  See Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 
2002).

In addition to its holding regarding the proper effective 
date for the establishment of the rebuttable presumption for 
type II diabetes mellitus, the Federal Circuit held that any 
veteran with pending or finally adjudicated claims be 
notified in writing that the true effective date is May 8, 
2001.  Id.  Furthermore, VA was directed to inform each 
veteran of the consequences to him or her, in terms of the 
effect on his or her claim for compensation.  The claims file 
reflects that the Veteran was notified of the Federal 
Circuit's holding in Liesegang in a May 2003 rating decision 
and notification letter.  The May 2003 rating decision and 
letter informed him that VA changed the effective date for 
the Veteran's service-connected type II diabetes from July 9, 
2001 to May 8, 2001.

The record reflects that on January 14, 2002, the Veteran's 
claim for entitlement to service connection for type II 
diabetes mellitus due to exposure to herbicides in Vietnam 
was received by the RO.  The Veteran's claim was received 
within one year of the effective date of the liberalizing 
regulation.  Because the Veteran met all eligibility criteria 
for the liberalized benefit, the effective date of July 9, 
2001 was assigned.  Although the effective date was changed 
by a later rating decision, that change was the result of a 
change in the law, and not an error on the part of the RO.  
Accordingly, the RO's assignment of a July 9, 2001 effective 
date in the November 2002 rating decision was reasonable 
based upon the facts shown, and a proper application of the 
law as it existed at that time.

The Board has also considered whether the RO properly found 
that the Veteran was not entitled to an earlier effective 
date under the final stipulation and order in Nehmer v. 
United States Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 
1989) (Nehmer I), and the specific guidance provided in 
Nehmer v. United States Veterans Admin., 32 F. Supp. 2d. 1175 
(N.D. Cal. 1999) (Nehmer II).  See also Nehmer v. United 
States Veterans Admin., No. CV-86-6160 THE (N.D. Cal., 
December 12, 2000) (class action order); and Nehmer et. al. 
v. Veterans Administration of the Government of the United 
States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  As a 
whole, this line of cases created a limited exception to the 
statutory provisions governing the assignment of effective 
dates for a grant of service connection for type II diabetes 
mellitus.  See also 38 C.F.R. § 3.816 (2008).  However, a 
review of the record indicates that VA did not deny a claim 
of service connection for diabetes mellitus from the Veteran 
between September 25, 1985, and May 3, 1989, nor does the 
Veteran contend that he filed a claim between September 25, 
1985, and May 3, 1989.  Thus, the RO properly found that an 
earlier effective date was not warranted under 38 C.F.R. § 
3.816(c)(1) and (2).

The Board acknowledges that a in letter dated November 2002, 
Dr. Kushner opined that the Veteran "probably only had 
diabetes type 2 on discharge" from service, explaining that, 
the Veteran could not have sustained pure type 1 diabetes 
mellitus for greater than one year without going into 
diabetic ketoacidosis or having some other symptomatology.  
Ultimately, Dr. Kushner concluded in the November 2002 and 
July 2006 letters that the Veteran's "case was initially 
misdiagnosed and should have been initially labeled as 
Diabetes Mellitus type 2."  Although Dr. Kushner's opinions 
were helpful in establishing service connection for diabetes 
mellitus, type II, it does not serve as a basis for an 
earlier effective date.  This is so because, as explained 
above, service connection was granted on the basis of the 
presumption that the Veteran's diabetes mellitus, type II, 
was related to service because he was exposed to herbicide 
agents in service.  38 C.F.R. § 3.309(e).  Therefore, based 
on the liberalizing law, July 9, 2001 was the earliest 
possible effective date for the Veteran's diabetes mellitus 
at the time of the November 2002 rating decision.  If the RO 
had granted direct service connection for the Veteran's 
diabetes, the earliest possible effective date would have 
been the date that his claim was filed, or the date 
entitlement arose, whichever was later.  38 C.F.R. § 
3.400(b).  The veteran filed his claim to reopen the issue of 
entitlement to service connection on January 14, 2002.  Dr. 
Kushner's letter dated in November 2002 was not received by 
the RO until August 2005.  

With regard to the Veteran's argument that the effective date 
for his service-connected diabetes mellitus, type II, should 
be August 24, 1971, the date that he filed his initial claim 
for service connection for diabetes mellitus, the Board 
observes that this type of argument has been considered and 
rejected by the Court in previous cases.  The Court has held 
that the rule of finality regarding an original claim implies 
that the date of that claim is not to be a factor in 
determining an effective date if the claim is later reopened.  
The Court held that the term "new claim" means a claim to 
reopen a previously and finally denied claim.  See Sears v. 
Principi, 16 Vet. App. 244, 249 (2002); see also Livesay, 15 
Vet. App. at 172; Cook v. Principi, 258 F.3d 1311, 1314 (Fed. 
Cir. 2001) (affirming assignment of an effective date for a 
service-connection award based upon the reopened claim as the 
date on which the Veteran "first sought to reopen his 
claim").  Accordingly, an effective date of August 24, 1971, 
the date that the Veteran filed his initial claim for 
entitlement to service connection for diabetes mellitus, was 
not warranted in this case.
The Board reiterates that the standard for CUE requires that 
any such error are undebatable and that the result would have 
been manifestly different but for the error.  See Russell, 3 
Vet. App. 310; Fugo, 6 Vet. App. at 43-44.  In this case, the 
Veteran has not shown an error in the November 2002 rating 
decision regarding the effective date of July 9, 2001 for the 
award of service connection for diabetes mellitus, type II, 
which would manifestly change the outcome of the decision.  
The November 2002 rating decision was reasonably supported by 
the evidence of record at that time and was consistent with 
the laws and regulations then in effect.  Consequently, the 
appeal must be denied.


ORDER

The October 1971 rating decision, which denied entitlement to 
service connection for diabetes mellitus was not CUE; 
accordingly, the appeal is denied.

The November 2002 rating decision, which assigned an 
effective date of July 9, 2001 for a grant of service 
connection for diabetes mellitus, type II, was not CUE; 
accordingly, the appeal is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


